Title: To Alexander Hamilton from William Brickell, 18 December 1799
From: Brickell, William
To: Hamilton, Alexander


          
            Sir.
            Camp Averysboro, N. Carolina December 18, 1799
          
          In your communications to Col Read our Comdt. respecting the Regimental Supplies, you observed the Majors wou’d be supplied with Horse-Men’s Tents or small Marquees—The small tryal already had in a Tent—induces me to solicit your indulgence in ordering on a small Marquee; an accomodation I shou’d be truly sensible off—I have the honor to be with great Respect Yr. Most Obedt. Very H Servt.
          
            Will Brickell
            2d Majr. 6 Regt. Infty.
          
          
            Decr. 18. 1799
          
          Majr. Genl Hambleton—
        